 

Exhibit 10.1

 

EXECUTION VERSION

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Agreement”) is made and entered into as of
August 3, 2020 (“Effective Date”) between Firefly Systems Inc., a Delaware
corporation (“Firefly”), and Convergent Media Systems Corporation, a Georgia
corporation (“Convergent”).

 

RECITALS

 

WHEREAS, the parties, together with Strong Digital Media, LLC (“Strong”), SM
Digital Media Company, LLC (“SM Digital”), Fundamental Global Venture Partners,
LP, and Ballantyne Strong, Inc., have previously entered into the Unit Purchase
Agreement dated May 21, 2019 (the “UPA”), pursuant to which Firefly purchased
all of the outstanding units of SM Digital, and Strong and SM Digital have
previously entered into the Assignment and Assumption Agreement dated May 21,
2019, pursuant to which Strong assigned certain contracts related to its taxitop
advertising business to SM Digital (together, the described transaction is the
“Unit Purchase”);

 

WHEREAS, contemporaneously with the Unit Purchase, Firefly, Strong and
Ballantyne Strong, Inc. entered into the Taxicab Advertising Collaboration
Agreement dated May 21, 2019 (“Collaboration Agreement”), pursuant to which the
parties agreed to collaborate to permit Strong to continue placing non-digital
taxitop advertising under certain contracts that had been assigned to SM Digital
in connection with the Unit Purchase and were now administered by SM Digital
and/or Firefly;

 

WHEREAS, contemporaneously with this Agreement, Strong and Firefly have entered
into an Asset Purchase Agreement (together with the related agreements thereto,
the “APA”), pursuant to which Firefly will acquire certain assets and property
of Strong and the parties have agreed to terminate the Collaboration Agreement
(the transaction contemplated by the APA, including any related agreements
thereto, is referred to herein as the “Transaction”); and

 

WHEREAS, following the closing of the Transaction, Convergent will provide
certain professional services and support to Firefly as set forth herein.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.       SERVICES, WORK ORDERS, AND CHANGE ORDERS

 

1.1       Services. Subject to the terms and conditions of this Agreement,
Convergent will perform for Firefly the services described in one or more Work
Orders (defined below) (the “Services”).

 

1.2       Work Orders. The specific details of the Services to be performed will
be determined on a per-project basis, and the details for each project will be
described in a written work order that is executed by both parties (each, a
“Work Order”). The initial Work Order is attached hereto as Schedule 1. Once
executed by both parties, each Work Order will be a unique agreement that
incorporates the terms of this Agreement and stands alone with respect to all
other Work Orders. If there is a conflict between the terms of this Agreement
and the terms of a Work Order, the terms of this Agreement will control unless
the Work Order states that a specific provision of this Agreement will be
superseded by a specific provision of the Work Order.

 

2.       PERFORMANCE OF SERVICES

 

2.1       Project Management. For each project, each party will designate a
single point of contact within its organization to manage the project described
in a Work Order (each, a “Project Leader”). The Project Leaders will meet as
necessary to manage the Services to be performed under a Work Order. Disputes
will be escalated to more senior executives, if the Project Leaders are unable
to resolve a problem. Convergent’s Project Leader will provide Firefly’s Project
Leader with regular reports on the status of the Services.

 

2.2       Performance Standard. Convergent will diligently perform the Services
in accordance with the applicable Work Order, including any specifications in
the Work Order. Convergent will use its commercially reasonable efforts to
complete the Services, including the delivery of any deliverables, in accordance
with the schedule of times and milestones specified in the Work Order.

 

 

 

 

2.3       Personnel. The Services must be performed in a competent,
professional, and workmanlike manner by qualified personnel in accordance with
applicable laws. The Services may only be performed by specific personnel if
identified in a Work Order.

 

2.4       Subcontractors. Upon Firefly’s prior written consent, Convergent may
utilize independent contractors to perform all or part of the Services.
Convergent will remain solely responsible for the performance of all of the
Services that are subcontracted.

 

2.5       Materials. Except as otherwise specified in a Work Order, Convergent
will be responsible for and supply all necessary equipment, materials, and other
resources required to perform the Services.

 

2.6       Firefly Materials. Any materials provided by Firefly to Convergent are
to be used solely to perform the Services. Firefly will own these materials as
well as any derivatives or improvements of these materials developed or derived
by Convergent (“Firefly Materials”). Convergent will treat the Firefly Materials
as Firefly’s Confidential Information (defined below).

 

2.7       Government Approvals. Unless otherwise specified in a Work Order,
Convergent is responsible for securing all government approvals and licenses
necessary to perform the Services and provide the deliverables to Firefly,
including any export licenses required to transfer the deliverables to Firefly.

 

3.       DELIVERABLES; INTELLECTUAL PROPERTY RIGHTS

 

3.1       Deliverables. If a Work Order identifies any deliverables to be
provided by Convergent to Firefly (“Deliverables”), then Convergent will deliver
the Deliverable to Firefly in the format specified and timeline set forth in the
applicable Work Order.

 

3.2       Assignment. Subject to Section 3.3, Firefly will be the sole and
exclusive owner of all right, title, and interest in and to any creative
content, content labeling, content scheduling and content programming (as well
as specified strategic planning and operational documentation concerning any of
the foregoing) included in the Deliverables (“Content Deliverables”), including
all intellectual property rights therein. Subject to Section 3.3, Convergent
agrees that with respect to any Content Deliverables that may qualify as “work
made for hire” as defined in 17 U.S.C. §101, such Content Deliverables are
hereby deemed a “work made for hire” for Firefly. Subject to Section 3.3, to the
extent that any of the Content Deliverables do not constitute a “work made for
hire”, Convergent hereby irrevocably assigns without additional consideration,
all right, title, and interest throughout the world in and to the Content
Deliverables, including all intellectual property rights therein (other than the
Convergent Materials). Subject to Section 3.3, Convergent hereby irrevocably
waives, to the extent permitted by applicable law, any and all claims it may now
or hereafter have in any jurisdiction to so-called “moral rights” or rights of
droit moral with respect to the Content Deliverables (other than the Convergent
Materials). Subject to Section 3.3, upon the reasonable request of Firefly,
Convergent will promptly take such further reasonable actions, including
execution and delivery of all appropriate instruments of conveyance, as may be
reasonably necessary to assist Firefly to prosecute, register, perfect, or
record its rights in or to any Content Deliverables (other than the Convergent
Materials). Convergent will not, without Firefly’s prior written approval,
incorporate any third party materials into the Content Deliverables.

 

3.3       Intellectual Property Rights. Notwithstanding anything to the contrary
herein, Convergent and its licensors are, and will remain, the sole and
exclusive owners of all right, title, and interest in and to all intellectual
property and materials owned by or licensed by Convergent or its licensors prior
to the Effective Date or developed independently of this Agreement, including,
without limitation, all intellectual property and materials provided by or used
by Convergent in connection with performing the Services and developing and
delivering the Deliverables (other than the Firefly Materials), and Convergent
or its licensors will own such intellectual property and materials as well as
any derivatives or improvements of such intellectual property and materials
developed or derived by Firefly or any other party (collectively, the
“Convergent Materials”). Firefly will treat the Convergent Materials as
Convergent’s Confidential Information.

 

Master Services Agreement-2- 

 

 

4.       COMPENSATION

 

4.1       Fees. Firefly will pay the fees as set out in each Work Order
(“Fees”). Unless otherwise specified in a Work Order, Firefly will not reimburse
Convergent for any costs or expenses unless Convergent receives approval by
Firefly before incurring a specific cost or expense. Convergent is responsible
for all taxes associated with the performance of the Services and imposed upon
the Fees.

 

4.2       Payment. Unless otherwise specified in a Work Order: Convergent will
issue monthly invoices for Fees for Services that have been performed in the
preceding month; and Firefly will pay any undisputed amount set forth in those
invoices no later than 30 days after receipt of Convergent’s invoice. Firefly
will notify Convergent in writing of any dispute with any invoice (along with
substantiating documentation and a reasonable detailed description of the
dispute) within fifteen days from the date of such invoice. Firefly will be
deemed to have accepted all invoices for which Convergent does not receive
timely notification of dispute, and shall pay all undisputed amounts due under
such invoices within the period set forth in this Section. The parties will seek
to resolve any such disputes expeditiously and in good faith. Notwithstanding
anything to the contrary, each party will continue performing its obligations
under this Agreement during any such dispute, including Firefly’s obligation to
pay all due and undisputed invoice amounts in accordance with the terms of this
Agreement.

 

5.       TERM AND TERMINATION

 

5.1       Term; Termination. This Agreement will commence on the Effective Date
and will continue until all Work Orders have been fully terminated.

 

5.2       Survival. Upon termination, all rights and duties of the parties
toward each other cease except that, within 30 days of the effective date of
termination, Firefly will pay all amounts owing to Convergent for Services; and
Sections 3.2, 3.3, 5.2, 5.3, 6, 8, and 9 will survive termination of this
Agreement.

 

5.3       Return or Destruction of Materials. Upon the termination of this
Agreement, or upon a party’s earlier request, the other party will deliver to
such party or destroy all Firefly Materials or Convergent Materials (as the case
may be) and Confidential Information that are within such other party’s
possession or control; provided that nothing herein will require the return or
destruction of electronic copies of Firefly Materials or Convergent Materials
(as the case may be) and Confidential Information that are created pursuant to
standard backup or archival procedures.

 

6.       CONFIDENTIALITY

 

6.1       Definition. For purposes of this Agreement, “Confidential Information”
means any non-public, confidential or proprietary information that is disclosed
by one party (“disclosing party”) to the other party (“recipient”), directly or
indirectly, in the course of providing services under this Agreement that is (a)
clearly marked or designated as proprietary or confidential at the time of
disclosure or (b) would reasonably be understood to be proprietary or
confidential in nature based on the circumstances of disclosure, including any
information related to the actual or anticipated business, research, or
development of the disclosing party and any proprietary information, trade
secrets, and know-how of the disclosing party that are disclosed to the
recipient by the disclosing party or its agents, directly or indirectly, in
writing, orally, or by inspection or observation of tangible items.

 

6.2       Exceptions. Confidential Information does not include any information
that the recipient can demonstrate: was publicly known and made generally
available in the public domain before the disclosing party disclosed the
information, became publicly known and made generally available, after
disclosure to the recipient, through no wrongful action or inaction of the
recipient or others who were under confidentiality obligations, was already in
the recipient’s possession, without confidentiality restrictions, at the time of
disclosure, as shown by the recipient’s files and records, or was independently
developed without use of or reference to the Confidential Information.

 

6.3       Nondisclosure and Nonuse. Neither party will, during and after the
term of this Agreement, disclose the Confidential Information to any third party
or use the Confidential Information for any purpose other than the performance
of the Services. The recipient will take all reasonable precautions to prevent
any unauthorized disclosure of the Confidential Information including, but not
limited to, requiring each employee and independent contractor with access to
Confidential Information to execute a nondisclosure agreement containing terms
at least as protective of the Confidential Information as the terms contained
herein.

 

Master Services Agreement-3- 

 

 

6.4       Existing Obligations. The obligations in this Section 6 are in
addition to, and supplement, each party’s obligations of confidentiality and
nondisclosure under the terms of the APA or any confidentiality or nondisclosure
agreement between the parties (referred to herein, collectively, as the “Prior
NDAs”). To the extent there is a conflict between the confidentiality
obligations herein and those contained in the Prior NDAs, the terms that are
most protective of the disclosing party’s Confidential Information will control.

 

7.       WARRANTIES

 

As an inducement to the other party entering into and consummating this
Agreement, each party represents and warrants to such other party as follows:

 

7.1       Organization Representations; Enforceability. Such party is duly
organized, validly existing, and in good standing in the jurisdiction stated in
the preamble to this Agreement. The execution and delivery of this Agreement by
such party and the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of such party. This
Agreement constitutes a valid and binding obligation of such party that is
enforceable in accordance with its terms, subject in each case to bankruptcy,
insolvency, reorganization or other similar laws of general application
affecting the rights and remedies of creditors, and to general principles of
equity.

 

7.2       No Conflict. The entering into and performance of this Agreement by
such party does not and will not violate, conflict with, or result in a material
default under any other contract, agreement, indenture, decree, judgment,
undertaking, conveyance, lien, or encumbrance to which such party is a party or
by which it or any of such party’s property is or may become subject or bound.
Such will not grant any rights under any future agreement, nor will it permit or
suffer any lien, obligation, or encumbrances that will conflict with the full
enjoyment by such other party of its rights under this Agreement.

 

7.3       Services; Deliverables. The Services will be performed in a timely,
competent, professional, and workmanlike manner by qualified personnel. The
Deliverables do not infringe, violate, or misappropriate any U.S. intellectual
property rights of any third party.

 

7.4       EXCEPT FOR THE EXPRESS REPRESENNTATIONS AND WARRANTIES IN THIS SECTION
7, NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND UNDER THIS AGREEMENT, WHETHER
EXPRESS, IMPLIED, OR STATUTORY AND BOTH PARTIES DISCLAIM ANY AND ALL IMPLIED
WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT.

 

8.       INDEMNIFICATION

 

8.1       Indemnification. Each party will indemnify, defend, and hold harmless
the other party and its directors, officers, and employees (“Indemnified
Parties”) from and against all taxes, losses, damages, liabilities, costs, and
expenses, including reasonable attorneys’ fees and other legal expenses
(“Claims”), arising directly or indirectly from or in connection with: (i) any
grossly negligent, reckless, or intentionally wrongful act of such party or such
party’s employees or agents; and (ii) any failure of such party to perform its
obligations under this Agreement in accordance with all applicable laws, rules,
and regulations. Convergent will indemnify, defend, and hold harmless Firefly
and its Indemnified Parties from and against any Claim arising from any final,
non-appealable judgment that the Services performed by Convergent hereunder,
including without limitation the Deliverables and Convergent Materials provided
hereunder, infringe any third party U.S. intellectual property rights; provided,
however, that Convergent will have no liability or obligation to the extent that
such Claim arises out of or results from any: (a) alteration or modification of
the Services performed by Convergent hereunder, including without limitation the
Deliverables and Convergent Materials provided hereunder, by Firefly without
Convergent’s authorization, if such Claim would not have occurred but for such
alteration or modification, (b) use of the Services performed by Convergent
hereunder, including without limitation the Deliverables and Convergent
Materials provided hereunder, by Firefly in combination with any apparatus,
hardware, software, or service not provided, authorized, or approved by
Convergent, if such Claim would not have occurred but for such combination, (c)
access to or use of the Services performed by Convergent hereunder, including
without limitation the Deliverables and Convergent Materials provided hereunder,
that is prohibited by this Agreement or otherwise outside the scope of access or
manner or purpose of use described or contemplated anywhere in this Agreement or
the applicable Work Order, (d) breach of this Agreement by Firefly, or (e)
violation of applicable law by Firefly.

 

Master Services Agreement-4- 

 

 

9.       MISCELLANEOUS

 

9.1       Independent Contractor. It is the express intention of the parties
that Convergent perform the Services as an independent contractor. Without
limiting the generality of the foregoing, Convergent is not authorized to bind
Firefly to any liability or obligation or to represent that Convergent has any
authority.

 

9.2       Limitation of Remedies. EXCEPT FOR BREACHES OF SECTION 6 AND EACH
PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 8 (BUT ONLY IN RESPECT OF
AMOUNTS ACTUALLY PAID TO THIRD PARTIES), EACH PARTY WILL NOT, UNDER ANY
CIRCUMSTANCES, BE LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL,
SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO
LOST PROFITS OR LOSS OF BUSINESS, EVEN IF A PARTY IS APPRISED OF THE LIKELIHOOD
OF THOSE DAMAGES OCCURRING. THIS LIMITATION WILL APPLY EVEN IF THE REMEDIES
AVAILABLE IN THIS AGREEMENT HAVE FAILED OF THEIR ESSENTIAL PURPOSE.

 

9.3       Governing Law. This Agreement will be interpreted, construed, and
enforced in all respects in accordance with the local laws of the State of New
York, U.S.A., without reference to its choice of law rules. Except as specified
in Section 9.4, the parties agree that any action arising out of or in
connection with this Agreement will be heard in the federal, state, or local
courts in New York County, New York, U.S.A., and each party hereby irrevocably
consents to the exclusive jurisdiction and venue of these courts.

 

9.4       Arbitration. Except for the right of either party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any dispute as to the interpretation, enforcement, breach, or
termination of this Agreement will be settled by binding arbitration in New York
County, New York, U.S.A., under the Rules of the American Arbitration
Association by three arbitrators appointed in accordance with those rules. All
other disputes (excluding the right of either party to apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm) will be resolved by a court specified in Section 9.3. Judgment
upon the award rendered by the arbitrators may be entered in any court of
competent jurisdiction. The prevailing party will be entitled to receive from
the other party its reasonable attorneys’ fees and costs incurred in connection
with any arbitration or litigation instituted in connection with this Agreement
to the extent successful.

 

9.5       Nonassignment; Subcontractors. Neither this Agreement nor any rights
under this Agreement may be assigned or otherwise transferred by a party, in
whole or in part, without the prior written consent of the other party, such
consent not to be unreasonably withheld, conditioned, or delayed; provided,
however, that any permitted assignment by Firefly of its rights or obligations
hereunder will not relieve it from its obligations hereunder. Subject to the
foregoing, this Agreement will be binding upon and will inure to the benefit of
the parties and their respective successors and permitted assigns. Any
assignment in violation of the foregoing will be null and void.

 

9.6       Notices. Any notice required or permitted under the terms of this
Agreement or required by law must be in writing and must be: delivered in
person, sent by first class registered mail, or air mail, as appropriate, or
sent by overnight air courier, in each case properly posted and fully prepaid to
the appropriate address as set forth below. Either party may change its address
for notices by notice to the other party given in accordance with this Section
9.6. Notices will be deemed given at the time of actual delivery in person,
three business days after deposit in the mail as set forth above, or one day
after delivery to an overnight air courier service.

 

Master Services Agreement-5- 

 

 

9.7       Foreign Corrupt Practices Act. Each party and its employees and agents
will not directly or indirectly make an offer or payment, promise to pay, or
authorize payment, or offer a gift, promise to give, or authorize the giving of
anything of value for the purpose of influencing an act or decision (including a
decision not to act) of an official of any government, including the United
States Government, or inducing such a person to use his influence to affect any
such governmental act or decision in violation of the United States Foreign
Corrupt Practices Act.

 

9.8       Waiver. Any waiver of the provisions of this Agreement or of a party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect, or delay by a party to enforce the provisions of this
Agreement or its rights or remedies at any time, will not be construed as a
waiver of the party’s rights under this Agreement and will not in any way affect
the validity of the whole or any part of this Agreement or prejudice the party’s
right to take subsequent action. Exercise or enforcement by either party of any
right or remedy under this Agreement will not preclude the enforcement by the
party of any other right or remedy under this Agreement or that the party is
entitled by law to enforce.

 

9.9       Severability. If any term, condition, or provision in this Agreement
is found to be invalid, unlawful, or unenforceable to any extent, the parties
will endeavor in good faith to agree to amendments that will preserve, as far as
possible, the intentions expressed in this Agreement. If the parties fail to
agree on an amendment, the invalid term, condition, or provision will be severed
from the remaining terms, conditions, and provisions of this Agreement, which
will continue to be valid and enforceable to the fullest extent permitted by
law.

 

9.10       Confidentiality of Agreement. Each party will not disclose any terms
of this Agreement to any third party without the consent of the other party,
except as required by applicable laws or regulations.

 

9.11       Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original and together will constitute one and the
same agreement. This Agreement may also be executed and delivered by facsimile
and that execution and delivery will have the same force and effect of an
original document with original signatures.

 

9.12       Headings. Headings are used in this Agreement for reference only and
will not be considered when interpreting this Agreement.

 

9.13       Integration. This Agreement and all exhibits hereto, together with
the APA and Prior NDAs, contain the entire agreement of the parties with respect
to the subject matter of this Agreement and supersede all previous
communications, representations, understandings, and agreements, either oral or
written, between the parties with respect to said subject matter. No terms,
provisions, or conditions of any purchase order, acknowledgement, or other
business form that either party may use in connection with the transactions
contemplated by this Agreement will have any effect on the rights, duties, or
obligations of the parties under, or otherwise modify, this Agreement,
regardless of any failure of a receiving party to object to these terms,
provisions, or conditions. This Agreement may not be amended, except by a
writing signed by both parties.

 

[signature page follows]

 

Master Services Agreement-6- 

 

 

Firefly Systems Inc.   Convergent Media Systems Corporation       Name: Kaan
Gunay   Name: Mark D. Roberson       Title: CEO   Title: Chairman      
Signature: /s/ Kaan Gunay        Signature: /s/ Mark D. Roberson       Date:
8/3/2020   Date: 8/3/2020

 

Master Services Agreement-7- 

 

 

SCHEDULE 1

 

WORK ORDER

 

Convergent Media Systems Corporation Date: The Effective Date     Work Order #:
001 Effective From: The Effective Date

 

This Work Order forms part of the Master Services Agreement dated August 3, 2020
(the “MSA”) by and between Firefly Systems Inc. (“Firefly”) and Convergent Media
Systems Corporation (“Convergent”). Capitalized terms used but not otherwise
defined herein shall the meanings given to them in the MSA.

 

1.DESCRIPTION OF SERVICES; FEES

 

 

Description of the Services     Duration of Services     Fees Remote Equipment
Monitoring & Diagnostics of LG-MRI Screens: If there is a technical problem with
the Digital Displays as detected by the monitoring process, a representative
from Convergent’s Operations Control Center Help Desk will contact Firefly. If a
problem is observed by Firefly, Firefly will contact Convergent’s Operations
Control Center. A representative from Convergent’s Operations Control Center
Help Desk will troubleshoot routine problems by stepping Firefly through a
predetermined set of questions and responses. Convergent shall maintain email
and toll-free telephone access, reasonably staffed in relation to the call
volume, 9am-5pm Eastern, Monday through Friday.     Until the first to occur of:
December 31, 2022 or termination of the Master Equipment Lease Agreement between
Convergent and Huntington Technology Financing, Inc. dated May 19, 2017    

$2,000,000 in the aggregate if “pre-paid” on the Effective Date by wire transfer
of immediately available funds to an account designated in writing by
Convergent; $2,200,000 in the aggregate if not so “pre-paid,” which amount is
due by the date that is 30 calendar days from the Effective Date.

 

If Convergent or Ballantyne Strong, Inc. materially breaches Section 4.6(a)(i)
of the UPA, then Firefly will be reimbursed ratably (based on the remaining
duration of services), which is the exclusive remedy for breaches of Section
4.6(a)(i) of the UPA.

 

 

 

Transition Advertising Instruction and Integration Services: Access to and use
of Convergent systems, with reasonable support (in-person or via telephone or
internet, at the discretion of Convergent) from one (1) employee of Convergent
or any of its affiliates (the identity of such individual to be mutually agreed
between Firefly and Convergent), in connection with transition advertising and
integration services (e.g., static advertising business, posting ads, assigning
accounts, assembling products and packages, and the like, including instruction
regarding how to perform the foregoing activities).

   

 

Until the date that is six months from the Effective Date unless earlier
terminated by Firefly on 5 days prior written notice to Convergent.

   



  

Master Services Agreement – Schedule 1 – Work Order

 

 



Content Management Services: Convergent will manage Firefly’s Content Management
Software on the LG MRI Display, including uploading and maintaining an inventory
of its media, scheduling it to play on specific Display Screens at specific
times, and ensuring that the media is properly distributed to the respective
Media Players and playing as intended. In preparation for doing so, Firefly will
provide Convergent with a complete description of where and when it would like
its media to be distributed and schedule for playback during the term, and the
intended number of plays, so that Convergent can develop an efficient and
effective media management strategy to do so. Based on this information,
Convergent will develop a plan for organizing/labeling Firefly Content and
setting up the Content Management Software and review it with Firefly for input
and approval. Firefly recognizes that Convergent’s ability to perform this work
in an efficient and accurate manner is highly dependent on Firefly providing
complete and accurate information upfront and on an ongoing basis when
submitting media insertion requests. Firefly will attempt to combine such
requests and submit them to Convergent on a single Content Programming request
form each week, so that Convergent can process them in an efficient manner
within the standard Content Management Service Interval of 3 Business Days. If
Firefly requires a change to its Programming within 3 Business Days, it may
request that such change be expedited. Convergent will make commercially
reasonable efforts to accommodate these requests to make expedited programming
changes for a specific media file within 4 Business Hours upon receipt of an
Expedite Order; expedite requests for multiple media files may require
additional time.

 

Ad-Hoc Reporting & Analysis: Ad-hoc reporting and analysis to be provided on a
mutually agreed basis.

 

Wireless Service: Wireless service for up to 50 Digital Screens.

 

Advertising Content Management Services: Advertising content management services
to be provided by Convergent’s FusionDX platform.

 

Mapping Data: Mapping data required to run the United Airlines campaign.

           

 



2.PROJECT MANAGERS

 

Firefly and Convergent will each designate a point of contact who will be
responsible for all communication and management for this Work Order. The
following are the project managers for this Work Order:

 

Firefly

 

Name:           Title:    

 

Convergent

 

Name: John Schweikert           Title: Project Manager    

 

3.PAYMENT SCHEDULE; PAYMENT TERMS

 

If any Services under this Work Order are terminated in accordance with this
Agreement or this Work Order and the effective date of such termination is prior
to the last day of the final month, then Firefly will pay a pro rata share of
the applicable Fees based on the number of days in the month prior to the
effective date of termination.

 

[signature page follows]

 

Master Services Agreement-2- 

 

 

Firefly Systems Inc.   Convergent Media Systems Corporation       Name: Kaan
Gunay   Name: Mark D. Roberson       Title: CEO   Title: Chairman      
Signature: /s/ Kaan Gunay        Signature: /s/ Mark D. Roberson       Date:
8/3/2020   Date: 8/3/2020

 

Master Services Agreement-3- 

